 

EXHIBIT 10.4

 

Housing Lease in Shenzhen

 

CONTRACT

 

Shenzhen Housing Rental Management Office System

 

Contract No:20200713-03

 

 

 

 

CONTRACT

 

Lessor (Party A): Shenzhen Kinghill Group Co., Ltd.

 

Address :28th Floor, Jinfeng Building, Shangbu Nan Road, Futian District,
Shenzhen City

 

Zip code :518000                                    Contact: _________________

 

Telephone: ___________________

 

Organization Code or Valid ID Number :914403001923610887

 

Principal agent: __________________________________

 

Address: _______________________________________

 

Zip code: _______________________________________

 

Telephone: ______________________________________

 

Organizational Code or Valid ID Number: _________________

 

Lessee (Party B): Muyan (Shenzhen) Digital Technology Co., Ltd.

 

Address: 1703B, Zhongzhou Building, Jintian Road, Futian District, Shenzhen City

 

Zip code :518000                                    Contact:
____________________

 

Telephone: ___________________

 

Organizational Code or Valid ID Number: 91440300MA5FU8B3XD

 

Principal agent: ___________________________________

 

Address: ___________________________________.

 

Zip code: ___________________________________

 

Telephone: ___________________________________.

 

Organizational Code or Valid ID Number: ________________

 

2 Page 23

 

 

In accordance with the “Contract Law of the People’s Republic of China”,”Urban
Real Estate Management Law of the People’s Republic of China”,”Decision of the
Standing Committee of the Shenzhen Municipal People’s Congress on Strengthening
the Responsibilities of Building Rental Safety”and relevant laws and
regulations,both parties abide by the principles of fairness,voluntariness,and
good faith have been reached through friendly consultations and the following
contract terms have been reached for mutual compliance by both parties.

 

Article 1 Party A leases its house at 1703B,Zhongzhou Building,Jintian
Road,Futian District,Shenzhen city(hereinafter referred to as the “rental
house”)to Party B for use.Both parties confirm that the leased house is leased
as a set and the rent is calculated as a set.

 

The lease scope and location of the leased house shall be subject to the plan
attached to this contract signed by both parties.The actual area used is subject
to the area inside the rental housing.

 

Article 2 Both parties A and B have unanimously confirmed and agreed;Party B has
confirmed that it has repeatedly visited the location of the leased house for
on-site surveys and inspections,and has met the relevant current conditions such
as the location,floor,orientation,lease area,facilities and equipment,ancillary
property and ownership of the leased house.With a clear understanding,Party B
clearly recognizes the current conditions of the leased house and is willing to
conduct lease operations in accordance with the current conditions of the leased
house.In any case,Party B shall not use the above-mentioned conditions of the
leased house as an excuse to require Party A to assume responsibility for breach
of contract or request to terminate this lease contract in advance;Party B
undertakes not to claim rights to Party A in any way due to the above-mentioned
conditions.

 

Article 3 During the lease period, the rent for the first year of the leased
house is : RMB 154744.20/month (RMB 154744.2), and the rent from the second year
shall be increased by 5%(five percent)on the basis of the previous year, and so
on.

 

3 Page 23

 

 

Detailed calculation:

 

July 01,2020 to June 30,2021

 

Monthly Rent: RMB 154744.20/month (Party B has paid the rent from July 1,2020 to
July 31,2020)

 

July 01, 2021 to June 30, 2022

 

Monthly rent: RMB 162481.41/month

 

The above rent is Party A’s tax-included price.

 

Article 4 The property management fee, the maintenance fund and the service fee
of the leased house are a total of RMB 19644.5/month (RMB 19644.5)

 

Article 5 Party B shall:

 

[X] Before the 25th of each month;

 

[  ] Before the      /       of the      /       month of each quarter

 

[  ] Before the      /       of the      /       month of every six months

 

[  ] Before the      /       of the      /       month of each year

 

To pay Party A the following monthly rent and management fees and other
expenses. (Both parties should choose the above four methods together and tick
the box.)

 

The account number of the bank designated by Party A is as follows:

 

Name: Shenzhen Kinghill Group Co., Ltd.

 

Account number :4560 2000 0181 9100 0528 28

 

Bank: Huaxia Bank Shenzhen South Garden Branch

 

If Party B defaults to Party A in paying any of the payments stipulated in this
contract,including but not limited to rent,lease deposit,air-conditioning
fees,property management fees,water and electricity fees,service fees,etc.,for
every 1 day overdue,a penalty of 5% of the total overdue fees shall be paid to
Party A.If Party A is overdue for more than five days,Party A has the right to
stop water and electricity ,lock and stop using,and request Party B to vacate
and move out and return the leased house.If it is emptied and moved out ,Party A
has the right to dispose of all the items in the leased house ,and Party A has
the right to unilaterally terminate this contract without being liable for
breach of contract.Both parties agree that once Party A’s unilateral termination
conditions are reached,Party A has the right to terminate this contract
immediately.

 

4 Page 23

 

 

Party A shall issue an equal invoice to Party B after receiving Party B’s rent,
air conditioning fee and management fee, other expenses, etc.

 

Article 6 The term of the lease is from July 01,2020 to June 30 ,2022.

 

The period stipulated in the preceding paragraph shall not exceed the period of
use of the approved land, and shall not exceed 20 years, and the exceeding part
shall be invalid. Upon expiration of the lease period,both parties agree to
renew the lease contract.

 

Article 7 Use of leased house: Office

 

Party B shall not use the leased house for other purposes without the written
consent of Party A.

 

Article 8 Party A has delivered the leased house to Party B for use.

 

Article 9 Upon delivery of the leased house, both parties shall confirm the
current condition of the leased house and its ancillary facilities and equipment
and provide supplementary explanations in the attached pages.

 

Article 10 Party B has paid to Party A two month’s rent,property management fees
and the amount of the main maintenance fee as a lease deposit,which is RMB
348777.4.(capital:three hundred and forty-eight thousand and seven hundred and
seventy-seven yuan and four cents)

 

5 Page 23

 

 

When Party A collects the lease deposit,it shall issue a receipt to Party B.

 

Conditions for Party A to return the lease deposit to Party B:

 

(i) Upon expiration of the lease,Party B did not terminate the contract in
advance without authorization.

 

(ii) Upon expiration of the lease,Party B has not damaged the interior
decoration structure and original fixed facilities.

 

(iii) When the contract is terminated,Party B has paid all rent and other dues.

 

(iv) Party B did not have any other breach of contract.

 

[  ] Only meets one of the conditions.

 

[X] Meet all conditions.

 

(Both parties should choose one of the above options and tick the selected
option.)

 

The way and time to return the lease deposit: Party B shall apply for the refund
of the lease deposit within five working days after leaving the leased house
with the deposit receipt issued by Party A, and Party A will return the lease
deposit to Party B in full and without interest after checking and confirming
that Party B has no breach of contract and paying all the fees.

 

Party A may not return the deposit in any of the following cases:

 

1. If the lease term is not expired, Party B shall withdraw the lease without
authorization;

 

2. During the lease period, Party B defaults on the rent of the house and all
expenses incurred during the outstanding lease term;

 

3. Damage to facilities and equipment in the leased house is not compensated
(except for normal wear and tear);

 

4. Party B has other breach of contract.

 

6 Page 23

 

 

Party B shall pay Party A the initial rent and property management
fees,maintenance fund and service fees(from August 1,2020 to August
30,2020)before July 25,2020,totaling RMB 174388.7.

 

If Party B fails to fulfill its payment obligations according to Article 10 and
Article 11 of this contract, it will constitute a fundamental breach of
contract. Party A has the right not to refund the lease payments already paid by
Party B and pursue Party B’s liability for breach of contract, at the same
time,Party A has the right to unilaterally terminate the contract without being
liable for breach of contract.If the lease deposit is not enough to make up for
Party A’s losses,Party A also has the right to require Party B to be responsible
for all losses caused to Party A ,including but not limited to direct
losses,indirect losses and litigation fees and arbitration fees incurred by
Party A to protect its legal rights,such as guarantee fees,preservation
fees,appraisal fees and attorney fees.

 

Article 12 During the lease period, Party B shall be responsible for the timely
payment of all other expenses arising from the use of the leased premises, such
as utilities, sanitation, property management, air conditioning, maintenance
fund, service charges, etc.

 

Article 13 Party A shall ensure the safety of the leased house and its ancillary
facilities at the time of delivery and use in accordance with the relevant laws,
regulations or rules.

 

Article 14 Party B shall reasonably use the leased house and its ancillary
facilities and shall not use the leased house to engage in illegal activities;
Party A shall not interfere with or obstruct the normal and reasonable use of
the leased house by Party B in accordance with the use of the leased house.
Party B operates independently, and its disputes with any third party are not
related to Party A, Party A does not bear any responsibility for this.

 

Article 15 In the course of using the leased house, Party B shall notify Party A
in writing and take possible effective measures to prevent further expansion of
the defects if the damage or failure of the leased house or its ancillary
facilities is not caused by Party B’s fault; Party A shall carry out repairs
within three days after receiving Party B’s written notice or directly entrust
Party B with maintenance on its behalf; Party B may carry out maintenance on its
behalf if Party B is unable to notify Party A or Party A does not perform its
maintenance obligations within the time limit stipulated above after receiving
the written notice.

 

7 Page 23

 

 

If a special emergency must be repaired immediately, Party B shall first replace
the repair and notify Party A in writing of the relevant situation.

 

Party A shall bear the maintenance expenses incurred under the circumstances
stipulated in the above two paragraphs (including the reasonable expenses
incurred by Party B for maintenance and expenses incurred in preventing the
expansion of defects). If Party B fails to fulfill the obligations stipulated in
the above two paragraphs, fails to notify or take effective measures in time,
which may lead to the expansion of the loss, part of the maintenance expenses
shall be borne by Party B itself.

 

Article 16 Party B shall be responsible for the maintenance and compensation and
shall inform Party A in writing in time if the leased house or its ancillary
facilities are not caused by Party A.

 

If Party B changes the internal structure of the house, decoration or
installation of equipment that has an impact on the structure of the house, the
design scale, scope, technology, materials and other plans must be approved by
the relevant departments and written consent of Party A before construction.
After the expiration of the lease or not due to Party A’s responsibility, unless
otherwise agreed in this contract, Party A has the right to choose one of the
following rights:

 

[X] The decoration attached to the house shall be owned by Party A.

 

8 Page 23

 

 

[  ] Requires Party B to restore the original state.

 

[  ] Charge Party B the actual cost of the restoration project.

 

(Both parties should choose one of the above options together and tick the
selected option.)

 

Except for the maintenance obligations stipulated in Article 15 and Article 16
of this contract, all other maintenance and compensation expenses arising from
the leased house shall be borne by Party B.

 

Article 17

 

[  ] During the lease period, Party B may sublet all or part of the leased house
to others, but the term of sublease shall not exceed the lease term stipulated
in this contract.

 

[X] During the lease period, with the written consent of Party A, Party B may
sublet the leased premises to others in whole or in part with the written proof
of the sublease. However, the term of sublease shall not exceed the term of
lease stipulated in this contract.

 

[  ] During the lease period, Party B shall not sublet all or part of the leased
premises to others.

 

(Both parties should choose one of the above options together and tick the
selected option.)

 

Article 18 If Party A needs to transfer part or all of the property right of the
leased house during the validity period of this contract, Party A shall notify
Party B in writing one month before the transfer. Party B shall give Party A a
reply within three working days after receiving Party A’s written notice, and
Party B shall enjoy the preemptive right under the same conditions.

 

If the leased house are transferred to another person, Party A shall be
responsible for informing the transferee to continue to perform this contract at
the time of signing the transfer contract.

 

9 Page 23

 

 

Article 19 During the validity of this contract, any of the following
circumstances may occur, and the parties shall not be liable for breach of
contract:

 

(i) This contract can not continue to be performed due to force majeure;

 

(ii) Government requisition, recovery or demolition of rental housing (due to
government requisition, recovery or demolition of rental housing, the proceeds
of compensation, demolition and other funds are owned by Party A);

 

(iii) Party A and Party B agree through consultation.

 

Article 20 In case of any of the following circumstances, Party A may cause
losses as a result:

 

[  ] 1.require Party B to restore the original state of the house;

 

[X] 2. Claim damages from Party B;

 

[X] Non-refundable lease bond;

 

[  ] 4. Requesting Party B to pay liquidated damages RMB
___________________________(Capital:         /       Yuan).

 

(The above four methods are selected through consultation between the two
parties, but items 3 and 4 can not be selected at the same time):

 

(1) Party B is in arrears in payment for more than 5 days from the date of
payment;

 

(2) Party B’s arrears may result in Party A’s loss of all expenses up to RMB
20000.00;

 

(3) If Party B uses the leased house to carry out illegal activities or illegal
business operations, to the detriment of the public interest or the interests of
others; if seized by the law enforcement department, the next day, Party A gives
Party B all supplies to clear the field;

 

(4) Party B changes the structure or use of the leased house without
authorization;

 

10 Page 23

 

 

(5)Party B violates the provisions of Article 16 of this contract and does not
assume maintenance responsibility or pay maintenance costs,causing serious
damage to the house or equipment.

 

(6) Without the written consent of Party A and the approval of relevant
departments, Party B shall decorate the leased premises without authorization
and cause damage to the premises or equipment;

 

(7) Where any third party applies to the court for liquidation of Party B, the
court accepts and enters into bankruptcy proceedings. Party A has the right to
clear the supplies of Party B and rent the house separately.

 

(8) If the lease term is not expired, Party B will withdraw or sublet without
the written consent of Party A.

 

(9) Party A shall have the right to clear the premises of Party B and lease the
premises separately if the rent and other expenses are overdue for more than
five days during the lease term.

 

(10) being investigated by a judicial organ, government or other department for
Party B’s suspected illegal acts.

 

In addition to investigating Party B’s liability for damages or breach of
contract, Party A has the right to propose to Party B according to the above
circumstances to change the terms of the contract or unilaterally terminate this
contract without liability for breach of contract. In addition, if, for the
reasons of Party B, the judicial organ, the government or other departments seal
up the leased premises, Party B shall, in addition to the above responsibilities
(non-refundable lease bond, liability for damages or breach of contract, Party A
has the right to cancel the contract unilaterally and not bear any liability for
breach of contract), pay to Party A all the expenses incurred as a result of the
leased premises from the date of seizure to the period of unsealing, such as
rent and property management fees, utilities, etc.

 

11 Page 23

 

 

Article 21 If any of the following circumstances arise, Party B may cause losses
as a result:

 

[  ] 1. Request damages from Party A;

 

[X] 2. Request Party A to return the lease deposit twice;

 

[  ] 3. Party A pays liquidated damages RMB          (Capital:         /      
Yuan).

 

(The above three methods are selected by both parties through consultation, but
items 2 and 3 can not be selected at the same time):

 

(1) If Party A violates Article 13 of this Contract, the safety of the leased
house does not comply with the relevant laws, regulations or rules;

 

(2) If Party A violates the provisions of Article 15 of this Contract and fails
to undertake maintenance responsibility or pay maintenance expenses without
reason;

 

(3) Without the consent of Party B or the approval of relevant departments,
Party A shall rebuild, expand or decorate the leased premises without
authorization.

 

(4) If Party A unilaterally requests the early termination of the contract
without proper reasons.

 

Party B may also propose to Party A to change the terms of the contract or
terminate the contract according to the above circumstances.

 

Article 22 If Party B needs to terminate this contract in advance, it shall
submit a written application to Party A at least two months in advance and must
obtain the written consent of Party A. After the written consent of Party A,
Party B shall ensure that the new Lessee re-sign the new House Lease Contract
with Party A. Party B shall bear the related expenses incurred during the
sublease process and settle the payable amount of the house rent, property
management fee and so on before the date of the third party’s lease. During the
sublease process, Party B shall guarantee the rights and interests of Party A
during the duration of the contract. From the date the third party transfers its
deposit, initial rent and other payable to Party A’s account, Party A will
return the remaining amount of Party B’s lease deposit without interest after
Party B moves out and Party B does not have any breach of contract.

 

12 Page 23

 

 

If Party B terminates this contract in advance without Party A’s written
consent, Party B shall also bear the following liability for breach of contract
to Party A:

 

(1) Party A has the right to confiscate the lease deposit and the amount paid by
Party B, and Party B shall bear all the payable amount (including, but not
limited to, intermediary fee, investment fee, rent during the vacant period of
the leased premises, etc.) before the lease is re-leased;

 

(2) The rent-free period of Party B is no longer valid, and Party B shall pay
the rent of the rent-free period to Party A in full before the date of early
rentals;

 

(3) Party A’s legal fees, litigation fees, arbitration fees, guarantee fees,
preservation fees, appraisal fees and other expenses incurred to protect its
legitimate rights and interests.

 

Article 23 After the termination of this contract, Party B shall, within the
same day, move out and return the leased premises and ensure that the leased
premises and ancillary facilities are in good condition at the same time, settle
all expenses to be borne by Party B and go through the relevant transfer
procedures.

 

13 Page 23

 

 

If Party B fails to move or return the leased premises within the time limit,
Party A shall have the right to recover the leased premises in accordance with
the provisions of the law or the contract, and to collect compensation
equivalent to double the rent from Party B for the overdue part and the
liquidated damages, intermediary fees and investment expenses incurred by Party
A for the delay in delivering the premises to the new tenants, and Party A shall
have the right to empty all the articles of the premises.

 

Article 24 If Party B needs to continue renting the leased premises at the end
of the lease period stipulated in this contract, Party B shall request Party A
to renew the lease within months before the expiration date of the lease term.

 

If both parties agree to renew the lease, they shall renew the contract.

 

Article 25 Party A and Party B shall sign the “Shenzhen Housing Lease Safety
Management Responsibility “. The rental housing provided by Party A shall
conform to the standards and conditions for safe use, and there is no hidden
danger of safety. The building, fire fighting equipment, gas facilities,
electric power facilities, entrances and exits and passageways of rental houses
shall conform to the administrative regulations or standards of safety in
production, fire fighting, public security, environmental protection and hygiene
as prescribed by the municipal government. Party B shall strictly follow the
safety, fire protection, public security, environmental protection, sanitation
and other management regulations or standards stipulated by the government
functional departments to use the rental housing, and shall have the obligation
to ensure that there are no safety risks in the use of the rental housing. All
the terms and conditions stipulated in this contract shall be performed by both
parties. If one party defaults, it shall bear the corresponding liability for
breach of contract as stipulated in the contract.

 

14 Page 23

 

 

Article 26 A and B may separately agree in the attached pages on matters not
covered by this contract; the contents of the attached pages, as part of this
contract, shall have the same legal effect as this contract after being signed
and sealed by both parties.

 

Article 27.A and B shall settle disputes arising out of this contract through
consultation. If no negotiation is reached, both parties may request the
competent housing rental authority to mediate or to:

 

[  ] Application for arbitration the Shenzhen Arbitration Commission;

 

[  ] China International Economic and Trade Arbitration Commission Shenzhen
Branch to apply for arbitration;

 

[X] The people’s court in the place where the leased house is located filed a
lawsuit.

 

(The above dispute settlement method shall be chosen by both parties through
consultation, and shall tick the selected option.)

 

Article 28 Party A and Party B agree that the following address of communication
shall be the address of service of the notice or document of both parties:

 

Address of Paryty A :28th Floor, Jinfeng Building, Shangbu Nan Road, Futian
District, Shenzhen City

 

Address of Party B :1703 B, Zhongzhou Building, Jintian Road, Futian District,
Shenzhen City

 

If the above address is not agreed upon, the correspondence address of the
contract signed by both parties shall be taken as the address for service.

 

The address of service is valid without notice of change in writing. A notice or
document given by one party to the other party shall be deemed to be served by
mail at the address of service. If the documents are returned by postal service
at the above address, the date of return shall be deemed to be the date of
service.

 

15 Page 23

 

 

Article 29 This contract shall enter into force on the date of signature or seal
of both parties.

 

Article 30 This Contract shall be in Chinese as the original.

 

Article 31 During the performance of the contract, both parties shall not change
or terminate this contract at will. If there are any outstanding matters, the
two parties shall sign a supplementary agreement through consultation, and the
supplementary agreement, as a valid part of this contract, shall have the same
legal effect as this contract.

 

Article 31 This contract is in triplicate, Party A holds two copies, Party B
holds one copies, the contract registration authority holds        /     copy,
and the relevant departments hold        /     copy, all of which have the same
legal effect.

 

Annex I: Rental Housing Plan

 

Annex 2: Copy of Business License of both parties



 Photocopy of legal representative ID card of both parties

 

16 Page 23

 

 

(This page is the signature page)

 



[ex10-4_002.jpg]

 

 

 

 

 

  [ex10-4_003.jpg]       Party B (signature):   Legal Representative:   Contact
number:   Bank account number:   Principal agent (signature): __________

 

17 Page 23

 

 

Special Tips

 

1. Before signing the contract, the parties shall read the contract carefully,
and after consultation between the two parties, they may add, delete, select,
supplement, fill and modify the contents of the contract terms. After the
signing of the contract, the contents not modified and the contents filled in by
the parties (confirmed by the signature or seal of both parties) shall be
regarded as the contents agreed in this contract. The selection, supplement,
filling and modification of the contents in this contract shall take precedence
over the validity of the handwritten items.

 

2. Before signing the contract, the lessor shall guarantee to the lessee its
right to lease the leased premises. The lessee shall present to the lessor the
lessee’s identity certificate or legal qualification certificate.

 

3. The parties shall sign and perform the contract in accordance with the law
and shall not violate the relevant procedures of the law or engage in illegal
acts.

 

4. Once this contract is signed, it is legally binding on both parties. The
parties shall perform their obligations in accordance with the agreement of both
parties and shall not alter or terminate the contract without legal or
agreement.

 

5. The contents of the contract to be filled in by the parties themselves shall
be confirmed with a brush, pen and signature or seal using carbon ink or blue
and black ink.

 

6. There is a blank space (underlined) in part of the text of this contract,
which can be agreed by the parties; there are some clauses which can be selected
by the parties (marked by words).

 

7. After signing this contract, both parties may choose to jointly go to the
housing rental management department for registration or filing.

 

8. The parties to the lease may decide the number of copies of the original
contract according to the actual needs and carefully check it when signing the
contract to ensure that the contents of each contract are consistent with each
other; in any case, both parties shall each hold at least one original contract.

 

9. If the contents of this contract are substantially changed, terminated and
the text of the contract is lost, if the registration or filing has been
completed, the parties shall promptly go through the relevant formalities with
the original registration authority.

 

10. The parties may negotiate on how to dispose of the lien items in the leased
premises after the expiration of the lease and the termination of the contract,
or they may agree in the attached pages.

 

11. Article 7 of this contract ,” use of rental housing “shall be filled in one
of the following five categories: commercial, office, plant, warehouse,
comprehensive.

 

18 Page 23

 

 

Housing Rental Safety Management in Shenzhen

 

RESPONSIBILITY

 

Printing by Shenzhen Municipal Office of Integrated

 

19 Page 23

 

 

Management of Floating Population and Rental Housing

 

In order to implement the Decision of the Standing Committee of the Shenzhen
Municipal People’s Congress on Strengthening the Responsibility for the Safety
of Housing Leasing, further clarify the responsibility for the safety of housing
leasing, strengthen the safety management of rental housing, and ensure the
safety of people’s lives and property, this responsibility is formulated in
accordance with the relevant laws and regulations:

 

I. INTRODUCTION The Lessor and Lessee responsible for the safety of the rental
housing shall be responsible for the production and operation of the premises
(including all kinds of commodity markets and their stalls and counters), office
premises, residences and other houses within the administrative area of this
Municipality.

 

II. The lessor shall guarantee the right to rent the premises. Where another
person is entrusted with the lease, the owner shall sign a written entrustment
agreement with the trustee and agree on their respective safety
responsibilities. The sub-lessee of the house, other persons who have actual
rental behavior and the lender of the house shall bear the safety responsibility
of the lessor.

 

III. The lessor shall ensure that the buildings used for rental and their
entrances and exits, passageways, fire fighting, steam burning and
power-turbishing facilities shall comply with the provisions of relevant laws
and regulations and the safety standards prescribed by relevant administrative
departments. If the law or regulation requires the relevant license or approval
document to permit the lease, the tenant shall obtain it.

 

IV. Where the lessee makes use of the leased premises for production and
business operations, the lessor shall require the lessee to produce the relevant
certificates of fire control formalities and the business license or business
license before opening the business.

 

V. GENERAL The lessor shall have the right to inspect and make a written record
of the safe use and nature of the use of the leased premises, and the lessee
shall cooperate and sign it; if the lessor can not inspect the premises in
person for objective reasons, he may entrust others to inspect it.

 

20 Page 23

 

 

VI. The lessor shall have the right to report to the comprehensive management
agency of the rental housing or to other relevant administrative departments if
he finds that the rental housing has hidden safety problems and the lessee
changes the nature of the use of the house without authorization

 

VII. The lessee shall, in accordance with the provisions of laws and regulations
and the agreement of the house lease contract, make safe and reasonable use of
the house, and shall not alter the structure and nature of the house without
authorization; if the lessee finds that there is a hidden danger of safety in
the leased house, he shall immediately notify the lessor and at the same time
report to the comprehensive management agency of the rental house or other
relevant administrative departments.

 

VIII. Tenants are not allowed to change the use of rental housing, the use of
rental housing for hotel, catering, entertainment, Internet cafes, workshops and
other business activities must comply with the relevant provisions;

 

21 Page 23

 

 

It is prohibited to use rented houses for gambling, drug trafficking,
prostitution, pornography, forgery of documents, Printing illegal publications,
manufacturing and selling fake and inferior commodities, harbouring criminal
personnel, harbouring and selling stolen goods, etc.

 

It is prohibited to use rental housing to engage in illegal activities such as
pyramid selling or disguised pyramid selling, unlicensed operation, unlicensed
opening of clinics, illegal practice of medicine and illegal recycling of
renewable resources;

 

It is prohibited to use rental housing to engage in fraudulent activities such
as unlicensed employment agency, matchmaking agency, training, real estate
intermediary, etc. It is prohibited to use residential rental housing to
produce, store and operate inflammable, explosive, toxic and radioactive
dangerous goods.

 

Both parties shall assist and cooperate with the comprehensive management agency
of the rental housing in the safety inspection and management of the rental
housing and truthfully provide relevant materials and information.

 

 

 

 

[ex10-4_005.jpg] 



 

 